DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    BROWARD OUTPATIENT MEDICAL CENTER, LLC, BETH ISRAEL
       OUTPATIENT SURGICAL CENTER, LLC d/b/a BROWARD
     OUTPATIENT SURGICAL CENTER, PALM COAST ANESTHESIA
    GROUP, LLC, and CENTRAL SPINE AND ORTHOPEDIC CENTERS,
     LLC d/b/a INTRAOPERATIVE MONITORING ASSOCIATES AND
         CENTRAL SPINE AND ORTHOPEDICS CENTER, LLC,
                           Appellants,

                                       v.

    FENSTERSHEIB LAW GROUP, P.A., f/k/a THE LAW OFFICES OF
       ROBERT J. FENSTERSHEIB & ASSOCIATES, P.A., et al.,
                          Appellee.

                                No. 4D19-3404

                             [November 25, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE-19-009436
(04).

  Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, and Mitchell E. Moore, Pompano Beach, for appellants.

    Scott A. Mager and Gary S. Gaffney of Mager Paruas, LLC, Hollywood,
for appellee.

DAMOORGIAN, J.

   Broward Outpatient Medical Center, LLC, Beth Israel Outpatient
Surgical Center, LLC d/b/a Broward Outpatient Surgical Center, Palm
Coast Anesthesia Group, LLC 1, and Central Spine and Orthopedic
Centers, LLC d/b/a Intraoperative Monitoring Associates and Central
Spine and Orthopedics Center, LLC (collectively “the Medical Providers”)
appeal the trial court’s order distributing interpleaded funds to Appellee,

1  Palm Coast Anesthesia Group, LLC was not listed in the order on interpleader
but was a listed claimant in the petition for interpleader and is a party to this
appeal.   Neither the Medical Providers nor the Law Firm mentions this
discrepancy on appeal.
Fenstersheib Law Group, P.A. (“the Law Firm”). We hold that the trial
court erred by distributing the interpleaded funds before determining the
amount owed to each claimant and the priority of each claim to the funds.
Accordingly, we reverse and remand.

   By way of background, while represented by the Law Firm in a personal
injury case, Chevelle Legami (“the Plaintiff”) sought medical treatment
from the Medical Providers. In order to secure payment for such
treatment, the Plaintiff and the Law Firm gave the Medical Providers letters
of protection. The letters of protection stated:

      [T]he attorney for the above [Plaintiff] (patient), does hereby
      agree to . . . withhold such sums from any settlement or
      judgment as may be necessary to adequately protect the above
      listed health care providers and to promptly pay such sums
      to them upon receipt of payment of any settlement or
      judgment without demand.

    Ultimately, the Plaintiff’s case settled.      However, the Law Firm
determined that after it deducted its contingency fee from the proceeds of
the settlement, there remained insufficient funds to pay the outstanding
bills from the Medical Providers and others. Therefore, the Law Firm filed
a petition for interpleader in which it identified the Medical Providers and
the Plaintiff as claimants. 2     In the petition, the Law Firm sought
authorization from the court to pay itself its contingency fee from the
settlement funds before the court determined the amounts owed to the
other claimants and the priority of each claim to the settlement funds. In
response to the petition, the Medical Providers asserted affirmative
defenses against the Law Firm and crossclaims against the Plaintiff, in
which they alleged that the letters of protection gave them priority to be
paid in full.

   The matter proceeded to a hearing in which the Medical Providers relied
on Stuart M. Berger, RPT, P.A. v. Silverstein, Silverstein & Silverstein, P.A.,
727 So. 2d 312 (Fla. 3d DCA 1999), for the proposition that letters of
protection grant medical providers priority over an attorney’s claim to
settlement funds. The Medical Providers also argued, however, that the
hearing was “premature” because their liens were disputed by the Plaintiff.
Following the hearing, the trial court entered its order authorizing the Law


2   The Law Firm also named other claimants in the interpleader action. The
Medical Providers do not contest the distribution of interpleaded funds to those
claimants. Accordingly, the relief granted to those claimants is not under review.

                                        2
Firm to take its contingency fee. The trial court deferred ruling on the
Medical Providers’ claims, reasoning:

      [The Plaintiff] challenges these [M]edical [P]roviders’
      entitlement to amounts they claim from the interpleaded
      funds; thus, these claims must be litigated at law to determine
      whether the [M]edical [P]roviders are entitled to any of the
      interpleaded funds and, if so, the amount to which each is
      entitled.   Notably, these [M]edical [P]roviders also have
      remedies at law they could pursue.                Under these
      circumstances, it would be premature for this Court to make
      any determination as to the [M]edical [P]roviders’ priority to
      the interpleaded funds unless and until there has been a
      determination on the [M]edical [P]roviders’ entitlement to any
      interpleaded funds. If litigation of the medical claims ends
      with judgments (or settlements are reached) in amounts less
      than the remaining interpleaded funds, there may be no need
      to make such a priority determination. Conversely, if the
      litigation ends with judgments or settlement amounts in
      excess of the remaining interpleaded funds, the Court may
      then need to consider what, if any, equitable or other
      determinations are appropriate. This Court will address these
      issues—if and when it becomes necessary—at the appropriate
      time, but will not issue an advisory opinion on such issues at
      this time.

This appeal follows.

    “The very purpose of a suit in interpleader is to prevent the prosecution
of other suits against the complainant in interpleader and to require those
claiming the fund in the hands of the interpleader to litigate their
differences between themselves.” Drummond Title Co. v. Weinroth, 77 So.
2d 606, 610 (Fla. 1955) (emphasis added) (quoting Miller v. Gulf Life Ins.
Co., 3 So. 2d 519, 520 (Fla. 1941)). Thus, once the trial court determines
that an interpleader action has been properly brought, “the court should
dispose of the entire controversy in a way that is binding on all the parties
without requiring further litigation of any nature.” Azelton v. Finch, 390
So. 2d 119, 120 (Fla. 4th DCA 1980) (quoting 18A Fla. Jur. Interpleader
§ 18).

   By distributing to the Law Firm its full contingency fee while conflicting
claims to the funds remained pending between the Law Firm, the Plaintiff,
and the Medical Providers, the trial court disregarded the very purpose of
an interpleader action. See Drummond Title Co., 77 So. 2d at 610; Azelton,

                                     3
390 So. 2d at 120. To avoid the need for further litigation, a trial court
must first determine what each party is owed, then decide the priority of
payment if the funds are insufficient to pay each liquidated claim, and
then order the distribution of the funds. See Drummond Title Co., 77 So.
2d at 610; Azelton, 390 So. 2d at 120–21 (“[A]fter the court decides the
preliminary question of whether interpleader is appropriate, the court then
proceeds to determine the issues made between the parties laying claim to
the funds held by the party seeking the order of interpleader.”).

   Based upon the foregoing, we reverse the portion of the order on
interpleader distributing to the Law Firm the amount of its contingency
fee, and remand for the trial court to proceed in a manner consistent with
this opinion. 3

    Affirmed in part, reversed in part, and remanded.

CIKLIN and FORST, JJ., concur.

                               *         *          *

    Not final until disposition of timely filed motion for rehearing.




3   To the extent that the Medical Providers ask for this Court to give instructions
to the trial court declaring that their claims are superior to the Law Firm’s fee, it
would be premature to do so because the trial court never decided the matter of
priority.

                                         4